September 03, 2004


Mr. James Alan Hemphill
George & Donaldson, L.L.P.
114 W. 7th Street, Suite 1100
Austin, TX 78701
Mr. Michael J. Whitten
The Whitten Law Firm
218 North Elm Street
Denton, TX 76201-4108

RE:   Case Number:  03-0019
      Court of Appeals Number:  02-01-00023-CV
      Trial Court Number:  99,20910-158

Style:      NEW TIMES, INC., D/B/A DALLAS OBSERVER, DALLAS OBSERVER, L.P.,
      ROSE FARLEY, JULIE LYONS, AND PATRICK WILLIAMS
      v.
      BRUCE ISAACKS AND DARLENE A. WHITTEN

Dear Counsel:

      Today the Supreme Court of Texas  dismissed  as  moot  the  motion  to
strike respondent's brief on the merits and delivered the  enclosed  opinion
and  judgment  in  the  above-referenced  cause.   (Justice  Schneider   not
sitting)
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Tracy Kunkel |
|   |Ms. Stephanie    |
|   |Lavake           |